ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that DENNIS M. BAPTISTA, Judge of the Municipal Court of the Town of Phillipsburg, be censured for violating Canon 1 (a judge should maintain high standards of conduct so the integrity and independence of the judiciary are preserved), Canon 2A (a judge should act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 2B (a judge should not lend the prestige of the judicial office to advance private interests) of the Code of Judicial Conduct;
*10And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And the Court having determined that respondent shall not resume hearing matters with charges of driving while intoxicated (DWI) for a period of one year after the filing date of this Order;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted, and DENNIS M. BAPTISTA, Judge of the Municipal Court for the Town of Phillipsburg, is hereby censured; and it is further
ORDERED that respondent shall not hear any DWI matters for a period one year after the filing date of this Order.